

	

		II 

		109th CONGRESS

		1st Session

		S. 453

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Smith (for himself,

			 Mr. Kohl, Mr.

			 Lugar, Mrs. Clinton,

			 Mr. Brownback, Mr. Lautenberg, and Mr.

			 Feingold) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

		

		A BILL

		To amend section 402 of the Personal

		  Responsibility and Work Opportunity Reconciliation Act of 1996 to provide for

		  an extension of eligibility for supplemental security income through fiscal

		  year 2008 for refugees, asylees, and certain other humanitarian

		  immigrants.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 SSI Extension for Elderly and Disabled

			 Refugees Act.

		

			2.

			SSI extension for humanitarian immigrants

			Section 402(a)(2) of the

			 Personal Responsibility and Work Opportunity Reconciliation Act of 1996

			 (8 U.S.C.

			 1612(a)(2)) is amended by adding at the end the

			 following:

			

				

					(M)

					SSI extension through fiscal year 2008

					

						(i)

						In general

						With respect to eligibility

				for benefits for the specified Federal program described in paragraph (3)(A),

				the 7-year period described in subparagraph (A) shall be deemed to be a 9-year

				period during the period that begins on the date of enactment of the SSI

				Extension for Elderly and Disabled Refugees Act and ends on September 30,

				2008.

					

						(ii)

						Aliens whose benefits ceased in prior fiscal years

						

							(I)

							In general

							Beginning on the date of

				the enactment of the SSI Extension for Elderly and Disabled Refugees Act, any

				qualified alien rendered ineligible for the specified Federal program described

				in paragraph (3)(A) during fiscal years prior to the fiscal year in which such

				Act is enacted solely by reason of the termination of the 7-year period

				described in subparagraph (A) shall be eligible for such program for an

				additional 2-year period in accordance with this subparagraph, if such alien

				meets all other eligibility factors under title XVI of the

				Social Security Act.

						

							(II)

							Payment of benefits

							Benefits paid under

				subparagraph (I) shall be paid prospectively over the duration of the qualified

				alien’s renewed eligibility.

						.

		

